OPINION — AG — ** SCHOOLS — TRAVEL — REIMBURSEMENT ** 19 Ohio St. 164 [19-164], 19 Ohio St. 165 [19-165] AND 19 Ohio St. 163 [19-163], A COUNTY SUPERINTENDENT OF SCHOOLS 'CANNOT' RECEIVE A MONTHLY TRAVEL ALLOWANCE FOR TRAVEL WITHIN THE COUNTY AND ALSO BE REIMBURSED FOR TRAVEL OUTSIDE THE COUNTY AT THE RATE PROVIDED FOR IN THE STATE TRAVEL REIMBURSEMENT ACT. (COUNTY, COUNTY OFFICERS, MILEAGE, EXPENSES, JURISDICTION, BOUNDARIES, SCHOOL SUPERINTENDENT, ALLOWANCE) CITE: 25 Ohio St. 1 [25-1], 19 Ohio St. 163 [19-163] (DEFINITION) (KAY HARLEY JACOBS) ** SEE: OPINION NO. 83-229 (1983) **